DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 31-33 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of U.S. Patent No. 10,032,451. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 21, 31-33 and 40, are similar in scope and content of the patented claims 1, 4-6 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 21, 31-33 and 40 are to be found in patented claims 1, 4-6 (as the application claims 21, 31-33 and 40 fully encompasses patented claims 1, 4-6).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 4-6 of the patent is in effect a “species” of the “generic” invention of the application claims 21, 31-33, 40. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21, 31-33 and 40 is anticipated by claims 1, 4-6 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/935,523
Patent No: 10,032,451
21. A computer-implemented method comprising: receiving, from a first device, input audio data representing first speech; determining first stored data associated with the first device, the first stored data corresponding to a voice of a first user; processing the input audio data with respect to the first stored data to determine the first speech was spoken by the first user; performing speech processing using the input audio data to determine a request; determining the request corresponds to a first component configured to perform an action in response to the request; sending, to the first component, an indication corresponding to the request; and sending, to the first component, an indication corresponding to the first user.
1. A computer-implemented method comprising: receiving, from a speech-controlled device, input audio data corresponding to an utterance; performing automatic speech recognition (ASR) on the input audio data to determine input text data; performing natural language understanding (NLU) on the input text data to determine NLU results data; determining a user profile associated with the speech-controlled device, the user profile associated with first training data representing how a first user's voice sounds and second training data representing how a second user's voice sounds; determining, using at least the input audio data and the first training data, a first user recognition confidence score corresponding to a likelihood that the utterance was spoken by the first user; determining a first device to receive first text data from, the first text data being responsive to a first portion of the NLU results data; receiving a request from the first device for the first user recognition confidence score; sending, to the first device, a speech session identifier and the first user recognition confidence score, wherein the speech session identifier corresponds to the utterance; receiving the first text data from the first device; and sending, to the speech-controlled device, output data corresponding to the first text data.
22. The computer-implemented method of claim 21, further comprising: determining the request corresponds to playback of content; determining the first component corresponds to the content; and causing the content to be output, wherein the content is personalized for the first user.

23. The computer-implemented method of claim 21, further comprising: determining second stored data associated with the first device, the second stored data corresponding to a voice of a second user; and processing the input audio data with respect to the second stored data to determine the first speech was not spoken by the second user.

24. The computer-implemented method of claim 21, further comprising: receiving, from the first device, image data; processing the image data to determine a representation of a face of the first user; and causing content corresponding to the first user to be displayed using the first device.

25. The computer-implemented method of claim 21, further comprising, prior to receiving the input audio data: receiving second audio data corresponding to the first user; processing the second audio data to determine the first stored data; and associating the first stored data with the first device.

26. The computer-implemented method of claim 21, further comprising: determining the first device is associated with a profile; and identifying the first stored data using the profile.

27. The computer-implemented method of claim 21, wherein: the indication corresponding to the request is sent using an application programming interface (API); and the indication corresponding to the first user is sent using the API.

28. The computer-implemented method of claim 21, further comprising: determining a user recognition condition corresponding to the request; and based at least in part on the processing of the input audio data with respect to the first stored data, determining that the user recognition condition is satisfied.

29. The computer-implemented method of claim 21, further comprising: determining a speech session identifier corresponding to the input audio data; and sending, to the first component, the speech session identifier.

30. The computer-implemented method of claim 21, wherein processing the input audio data with respect to the first stored data comprises: processing the input audio data to determine feature data; and processing the feature data with respect to the first stored data.

31. A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive, from a first device, input audio data representing first speech; determine first stored data associated with the first device, the first stored data corresponding to a voice of a first user; process the input audio data with respect to the first stored data to determine the first speech was spoken by the first user; perform speech processing using the input audio data to determine a request; determine the request corresponds to a first component configured to perform an action in response to the request; send, to the first component, an indication corresponding to the request; and send, to the first component, an indication corresponding to the first user.
4. A system comprising: at least one processor; and memory including instructions that, when executed, cause the at least one processor to: receive, from a device, input audio data corresponding to an utterance; perform automatic speech recognition (ASR) on the input audio data to create input text data; perform natural language understanding (NLU) on the input text data to create NLU results data; determine a user profile associated with the device, the user profile associated with first user-specific data corresponding to how a first user's voice sounds; determine, using at least the first user-specific data, a first user recognition score corresponding to a likelihood that the utterance was spoken by the first user; and send, to at least one remote device, first data corresponding to the first user recognition score.
32. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine the request corresponds to playback of content; determine the first component corresponds to the content; and cause the content to be output, wherein the content is personalized for the first user.
5. The system of claim 4, wherein the instructions further cause the at least one processor to: determine the NLU results data correspond to a first command; and determine the first command is associated with a first remote device, wherein the first command is associated with a first user recognition confidence threshold.
33. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine second stored data associated with the first device, the second stored data corresponding to a voice of a second user; and process the input audio data with respect to the second stored data to determine the first speech was not spoken by the second user.
6. The system of claim 4, wherein the instructions further cause the at least one processor to: determine a first remote device having access to first text data responsive to at least a first portion of the NLU results data; and determine a second remote device having access to second text data responsive to at least a second portion of the NLU results data, wherein the instructions that configure the processor to send the first data further include instructions to send the first data to the first remote device and the second remote device.
34. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, from the first device, image data; process the image data to determine a representation of a face of the first user; and cause content corresponding to the first user to be displayed using the first device.

35. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: prior to receiving the input audio data: receive second audio data corresponding to the first user; process the second audio data to determine the first stored data; and associate the first stored data with the first device.

36. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine the first device is associated with a profile; and identify the first stored data using the profile.

37. The system of claim 31, wherein: the indication corresponding to the request is sent using an application programming interface (API); and the indication corresponding to the first user is sent using the API.

38. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a user recognition condition corresponding to the request; and based at least in part on processing of the input audio data with respect to the first stored data, determine that the user recognition condition is satisfied.

39. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a speech session identifier corresponding to the input audio data; and send, to the first component, the speech session identifier.

40. The system of claim 31, wherein the instructions that cause the system to process the input audio data with respect to the first stored data comprise instructions that, when executed by the at least one processor, cause the system to: process the input audio data to determine feature data; and process the feature data with respect to the first stored data.
5. The system of claim 4, wherein the instructions further cause the at least one processor to: determine the NLU results data correspond to a first command; and determine the first command is associated with a first remote device, wherein the first command is associated with a first user recognition confidence threshold.


Allowable Subject Matter

Claims 22-30, 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Basye et al., (US 2016/0379638 A1) teach a system that matches text-to-speech (TTS) or other output to a quality of an input spoken utterance. The system uses trained models to detect a speech quality and generates an indicator of the speech quality. The speech quality may be determined from audio or non-audio data. The indicator is sent to downstream components of the system such as a command processor or TTS system. The output of the system is then determined using the indicator of speech quality, thus customizing an output of the system to the manner in which the utterance was spoken.
Alleaume et al., (US 2015/0370319 A1) teach a detecting unit for detecting a first event executed by a user in relation to a plurality of devices including the apparatus; a control unit for generating a second event according to the first event detected by the detecting unit; an output unit for presenting the second event to the user, wherein the control unit generates a command for executing the first event on the apparatus as a function of a response of the user to the second event detected by the detecting unit. The suggested apparatus and method are suitable to provide a second event, before executing a command corresponding to a first event from the user, for the user to confirm the intention of the first event.
Jeon et al., (US 2015/0039307) teach an interfacing device and method to support a speech dialogue service based on a multi-modal input are provided. The method includes executing an interface for the speech dialogue service, receiving a user input, through the executed interface, including a voice input and a non-voice input, transmitting, as a request signal to a server, at least one of the voice input or a text extracted from the voice input when the received user input is the voice input, transmitting, as the request signal to the server, a text extracted from the non-voice input when the received user input is the non-voice input, receiving a result of dialogue recognition in response to the request signal from the server, and executing a response to the received user input on the basis of the received result of dialogue recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658